Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2019, and 4/5/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites the limitations “the first circuit board” and “the second circuit board” both in line 2. There is insufficient antecedent basis for these limitations in the 
For a purpose of a compact prosecution, the examiner interprets these limitations in claim 9 as a first circuit board and a second circuit board.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over “Hore WO 9739312” in view of “Moore US 20150234075”. 
As to claim 1, Hore teaches “A sensor (“sensor”, p.1 [01]), comprising: a coil 
Figure 4a, #61) having a spacing that increases along a length of the coil from a first region having a first density to a second region having a second density lower than the first density (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through to (f). Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described. The greatest reduction in inductance will be at the left hand end …”; p.2 [03]; p. 12 [02]); a conductive target configured (Figure 7, #62) to travel within a travel zone, the travel zone extending from a first position outside the length of the coil to a second position within the length of the coil, and wherein the second region is adjacent the first position (Figure 7, #61 & #63); and 
measurement circuitry (p.13 [02] teaches “a sensing circuit can then be attached to the outer or inner surface of a structure, to enable the position of an externally or internally moved conducting or ferromagnetic inductance-affecting element to be sensed”) configured to: measure a response of the coil to a position of the conductive target (p.11 [01] teaches “using printed circuit techniques … Fig. 4a shows in principle a single coil 61 of this form … measurements are taken at points (b) through to (f) … A variable inductance device is thus produced … Moving a strip of conducting non-ferromagnetic metal 62”); a position at which the conductive target enters the second region from the first position (Figures 5b, #62, #63).”
	Hore does not explicitly teach “detect when the response satisfies a first threshold”.
Moore teaches “detect when the response satisfies a first threshold ([0051] 
teaches “measuring the output signal … the output signal is equal to … a first predetermined threshold value”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore in view of Moore, detecting when a response satisfies a first threshold so that a position of a target can be efficiently and accurately measured (Moore, [0066]).

As to claim 2, the combination of Hore and Moore teaches the claimed 
limitations as discussed in Claim 1.
Hore teaches “the response of the coil to the position of the conductive target 
when the conductive target is between the second region and the second position is monotonic (Figure 5b, #62, #63; p.12 [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5 … it will be apparent that the strip of screening or ferromagnetic material 62 can now be positioned between the coils to influence their inductance simultaneously”; Figure 7; i.e., As shown in Figure 7, the target enters a coil from the densely wound region of the coil (61) and the output of the circuit including the coil will decrease slowly and then increase after passing the point along the length of the coil where the sparse region transitions to the dense region of the coil (63), thus the second region is monotonic).”

As to claim 3, the combination of Hore and Moore teaches the claimed 
limitations as discussed in Claim 1.
Hore teaches “the response is an inductance (p.1 [02] teaches “an array of
progressively wound coils extending along a path  … the progressive nature of the coil array having the effect that the amount of the increase or decrease in inductance of the affected part varies in magnitude with the location of the affected part along the array”).”
	
As to claim 5, the combination of Hore and Moore teaches the claimed 
limitations as discussed in Claim 1.
	Hore teaches “the measurement circuitry is configured to determine a position of the conductive target relative to the coil based on the response (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form … measurements are taken at points (b) through to (f) … A variable inductance device is thus produced … Moving a strip of conducting non-ferromagnetic metal 62”).”

	Moore teaches “after determining that the response satisfied the first threshold
([0051] teaches “measuring the output signal … the output signal is equal to … a first predetermined threshold value”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore in view of Moore, determining a position of the conductive target relative to a coil based on a response after determining that the response satisfied the first threshold so that a position of a target can be efficiently and accurately measured (Moore, [0066]).

As to claim 6, the combination of Hore and Moore teaches the claimed 
limitations as discussed in Claim 1.
	Hore does not explicitly teach “output a first signal indicating whether the response satisfies the first threshold; and output a second signal based on the magnitude of the response if the response satisfies the first threshold”.
Moore teaches “output a first signal indicating whether the response satisfies the 
first threshold ([0051] teaches “the output signal in the first … component of the output signal is equal to … a first predetermined threshold value”); and output a second signal based on the magnitude of the response if the response satisfies the first [0051] teaches “digitally adjusting the output signal so that the output signal in the first … component of the output signal is equal to … a first predetermined threshold value and the output signal in the … second component of the output signal is equal to … a first predetermined threshold value; i.e., in Moore, when the response satisfies a first threshold, the measurement circuitry outputs a first signal, and also output a second signals based on the magnitude of the response. It is a known technique in the art to measure output signals to a predetermined threshold value in a signal processing).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore in view of Moore, outputting a first signal indicating whether a response satisfies the first threshold; and output a second signal based on the magnitude of the response if the response satisfies the first threshold so that a position of a target can be efficiently and accurately measured (Moore, [0066]).

As to claim 8, the combination of Hore and Moore teaches the claimed 
limitations as discussed in Claim 1.
Hore teaches “the coil is formed on a first circuit board (p.12 [02] teaches “the 
coils 61 … may be etched on printed circuit boards”; Figure 4a, #61; i.e., in Hore, a coil can be etched on printed circuit board and thus a coil 61 in Figure 4a is etched on a first circuit board”), and wherein the conductive target comprises a conductive strip on a second circuit board (Figure 5b, #62, #63; p.12 [01] teaches “the coils … 63 may be etched on printed circuit boards” in Hore, a coil can be etched on printed circuit board and thus a coil 63 in Figure 5b is etched on a second circuit board).”

As to claim 9, the combination of Hore and Moore teaches the claimed 
limitations as discussed in Claim 1.
Hore teaches “the second circuit board is biased to maintain a consistent 
distance between the first circuit board (p.12 [02] teaches “the coils 61 … may be etched on printed circuit boards”; Figure 4a, #61; i.e., in Hore, a coil can be etched on printed circuit board and thus a coil 61 in Figure 4a is etched on a first circuit board; Figure 7, #61, #63) and the second circuit board as the conductive target travels along the length of the coil (Figure 5b, #62; p.12 [01] teaches “the coils … 63 may be etched on printed circuit boards” in Hore, a coil can be etched on printed circuit board and thus a coil 63 in Figure 5b is etched on a second circuit board; p.13 [02] teaches “This then enables a moving conducting or ferromagnetic element 62 above the circuit assembly 74”, Figure 7, #62, #63).”

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over “Hore WO 9739312” in view of “Moore US 20150234075”, in further view of “Kikuta US 20170341889”. 
As to claim 4, the combination of Hore and Moore teaches the claimed 
limitations as discussed in Claim 1.
	Hore teaches “the response comprises a resonant frequency (p.20 [04] teaches “(Fig. 19) the wound core 107 may be arranged to form the variable inductive element … Means C, M would then be provided to detect the change in resonant frequency as a measure of position”).”
The combination of Hore and Moore does not explicitly teach “the coil is 
connected to a resonant circuit “.
Kikuta teaches “the coil is connected to a resonant circuit ([0061] teaches “the 
First resonance circuit 71d (the first coil substrate L1) ... The first frequency detection portion 71b detects the resonance frequency of the first resonance circuit 71d”; [0065] teaches “the second resonance circuit 72d (the second coil substrate L2) … The second frequency detection portion 72b detects the resonance frequency of the second resonance circuit 72d”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore and Moore in view of Kikuta, so that a coil is connected to a resonant circuit, and wherein a response will 

As to claim 7, the combination of Hore and Moore teaches the claimed 
limitations as discussed in Claim 1.
	Hore teaches “the coil is located in a first plane, wherein the conductive target is configured to travel in a second plane (Figure 7, #61, #62, #63; p.13 [02] teaches “to overlay or interweave a pair of coils 61 and 63 of opposite hand over each other to form a single (compound) assembly 74 as shown in Fig. 7. This then enables a moving conducting or ferromagnetic element 62”).” 
	The combination of Hore and Moore does not explicitly teach “the second plane is parallel to the first plane”.
	Kikuta teaches “the second plane is parallel to the first plane (Figures 6, #L1, #7a and #L2, #7b; [0059]; [0063]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore and Moore in view of Kikuta, so that a coil is located in a first plane, wherein a conductive target is configured to travel in a second plane, and wherein the second plane is parallel to the first plane. As a result, the control unit will efficiently supervise the operation of the entire apparatus (Kikuta, [0035]).

	Claims 10-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Hore WO 9739312” in view of “Moore US 20150234075”, in further view of “Dingler US 9820614”. 
As to claim 10, Hore teaches “a coil (Figure 4a, #61) having a spacing that 
increases along a length of the coil from a first region having a first density to a second region having a second density lower than the first density (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through to (f). Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described. The greatest reduction in inductance will be at the left hand end …”; p.2 [03]; p. 12 [02]); a conductive target, wherein the conductive target is configured (Figure 7, #62) to travel within a travel zone, the travel zone extending from a first position outside the length of the coil to a second position within the length of the coil, and wherein the second region is adjacent the first position (Figure 7, #61 & #63); and 
measurement circuitry configured to: measure a response of the coil to a position of the conductive target (p.11 [01] teaches “using printed circuit techniques … Fig. 4a shows in principle a single coil 61 of this form … measurements are taken at points (b) through to (f) … A variable inductance device is thus produced … Moving a strip of conducting non-ferromagnetic metal 62”; p.13 [02] teaches “a sensing circuit can then be attached to the outer or inner surface of a structure, to enable the position of an externally or internally moved conducting or ferromagnetic inductance-affecting element to be sensed”); a position at which the conductive target enters the second region from the first position (Figures 5b, #62, #63).”
	Hore does not explicitly teach “detect when the response satisfies a first threshold”.
Moore teaches “detect when the response satisfies a first threshold ([0051] 
teaches “measuring the output signal … the output signal is equal to … a first predetermined threshold value”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore in view of Moore, detecting when a response satisfies a first threshold so that a position of a target can be efficiently and accurately measured (Moore, [0066]).
	The combination of Hore and Moore does not explicitly teach “A mechanically actuated controller”.
In the same endeavor of controlling welding processes, Dingler teaches “A 
Col.2, Lines 19-26 teaches “the switch may be electrically connected to any electrical circuit that disables welding when in an open state. For example, the switch may be electrically connected to a main power supply electrical circuit, an on/off electrical circuit, a cooling system electrical circuit, a foot pedal electrical circuit, or any other circuit that will disable the welding equipment if the circuit is broken”; i.e., a foot pedal (Figure 4, #26) is utilized as a switch, and the welding equipment will not generate an arc until a welder closes a mechanical part of the foot pedal electric circuit by depressing the foot pedal).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore and Moore in view of Dingler, so that a mechanical actuator will actuate a conductive target that travel along the length of coils, and as a result, a measurement circuitry will accurately measure a response of a coil. Dingler discloses welding systems (Dingler, Figure 1, #2) and controlling welding processes (Dingler, Col. 2, Lines 7-32) similar to the claimed invention which also relates to welding systems.

As to claim 11, the combination of Hore, Moore and Dingler teaches the claimed 
limitations as discussed in Claim 10.
	The combination of Hore and Moore does not explicitly teach “the mechanical travel device is a foot pedal”.
Col.4, Lines 28-40 teaches “depression of the foot pedal 26 increases the current output of the welding power supply 6 … if a foot pedal 26 is utilized with the welding power supply 6, the welding equipment will not generate an arc until a welder closes the foot pedal electric circuit by depressing the foot pedal 26”, Figure 1, #26).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore and Moore in view of Dingler, so that a mechanical travel device is a foot pedal, and as a result, it can effectively control a current output of a welding power supply (Dingler, Col. 4, Lines28-29).

As to claim 12, the combination of Hore, Moore and Dingler teaches the claimed 
limitations as discussed in Claim 10.
Hore teaches “the response is an inductance (p.1 [02] teaches “an array of
progressively wound coils extending along a path  … the progressive nature of the coil array having the effect that the amount of the increase or decrease in inductance of the affected part varies in magnitude with the location of the affected part along the array”).”

As to claim 14, the combination of Hore, Moore and Dingler teaches the claimed 

Hore teaches “the response of the coil to the position of the conductive target 
when the conductive target is between the second region and the second position is monotonic (Figure 5b, #62, #63; p.12 [02] teaches “Reverting to Fig. 4a, if an identical coil 63 is mounted facing the first, but with opposite handing, as indicated in Fig. 5 … it will be apparent that the strip of screening or ferromagnetic material 62 can now be positioned between the coils to influence their inductance simultaneously”; Figure 7; i.e., As shown in Figure 7, the target enters a coil from the densely wound region of the coil (61) and the output of the circuit including the coil will decrease slowly and then increase after passing the point along the length of the coil where the sparse region transitions to the dense region of the coil (63), thus the second region is monotonic).”

As to claim 15, the combination of Hore, Moore and Dingler teaches the claimed 
limitations as discussed in Claim 10.
	The combination of Hore and Dingler does not explicitly teach “output a first signal indicating whether the response satisfies the first threshold; and output a second signal based on the magnitude of the response if the response satisfies the first threshold”.
Moore teaches “output a first signal indicating whether the response satisfies the 
[0051] teaches “the output signal in the first … component of the output signal is equal to … a first predetermined threshold value”); and output a second signal based on the magnitude of the response if the response satisfies the first threshold ([0051] teaches “digitally adjusting the output signal so that the output signal in the first … component of the output signal is equal to … a first predetermined threshold value and the output signal in the … second component of the output signal is equal to … a first predetermined threshold value; i.e., in Moore, when the response satisfies a first threshold, the measurement circuitry outputs a first signal, and also output a second signals based on the magnitude of the response. It is a known technique in the art to measure output signals to a predetermined threshold value in a signal processing).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore and Dingler in view of Moore, outputting a first signal indicating whether a response satisfies the first threshold; and output a second signal based on the magnitude of the response if the response satisfies the first threshold so that a position of a target can be efficiently and accurately measured (Moore, [0066]).

As to claim 16, the combination of Hore, Moore and Dingler teaches the claimed 
limitations as discussed in Claim 10.
p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form … measurements are taken at points (b) through to (f) … A variable inductance device is thus produced … Moving a strip of conducting non-ferromagnetic metal 62”).”
	The combination of Hore and Dingler does not explicitly teach “after determining that the response satisfied the first threshold”.
	Moore teaches “after determining that the response satisfied the first threshold
([0051] teaches “measuring the output signal … the output signal is equal to … a first predetermined threshold value”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore and Dingler in view of Moore, determining a position of the conductive target relative to a coil based on a response after determining that the response satisfied the first threshold so that a position of a target can be efficiently and accurately measured (Moore, [0066]).

As to claim 18, the combination of Hore, Moore and Dingler teaches the claimed 
limitations as discussed in Claim 10.
Hore teaches “the coil is formed on a first circuit board (p.11 [01] teaches 
“printed circuit techniques. Fig. 4a shows in principle a single coil 61 of this form”; p.12 [02] teaches “the coils 61 … may be etched on printed circuit boards”; Figure 4a, #61; i.e., in Hore, a coil can be etched on printed circuit board and thus a coil 61 in Figure 4a etched on a first circuit board), and wherein the conductive target comprises a conductive strip on a second circuit board (Figure 5b, #62, #63; p.12 [01] teaches “the coils … 63 may be etched on printed circuit boards” in Hore, a coil can be etched on printed circuit board and thus a coil 63 in Figure 5b is etched on a second circuit board).”

As to claim 19, the combination of Hore, Moore and Dingler teaches the claimed 
limitations as discussed in Claim 18.
Hore teaches “the second circuit board is biased to maintain a consistent 
distance between the first circuit board (p.12 [02] teaches “the coils 61 … may be etched on printed circuit boards”; Figure 4a, #61; i.e., in Hore, a coil can be etched on printed circuit board and thus a coil 61 in Figure 4a is etched on a first circuit board; Figure 7, #61, #63), and the second circuit board as the conductive target travels along the length of the coil (Figure 5b, #62; p.12 [01] teaches “the coils … 63 may be etched on printed circuit boards” in Hore, a coil can be etched on printed circuit board and thus a coil 63 in Figure 5b etched on a second circuit board; Figure 7, #62, #63; p.13 [02] teaches “This then enables a moving conducting or ferromagnetic element 62 above the circuit assembly 74”, Figure 7).”

As to claim 20, Hore teaches “a coil (Figure 4a, #61) having a spacing that 
increases along a length of the coil from a first region having a first density to a second region having a second density lower than the first density (p.11 [01] teaches “Fig. 4a shows in principle a single coil 61 of this form; it will be apparent that if alternating current is fed through it as indicated, the flux distribution produced will be a maximum at point (a) which has the maximum number of turns surround it, and will be progressively reduced if measurements are taken at points (b) through to (f). Moving a strip of conducting non-ferromagnetic metal 62 from left to right over these points will reduced the inductance of the coil by its screening effect, as earlier described. The greatest reduction in inductance will be at the left hand end …”; p.2 [03]; p. 12 [02]); a conductive target configured (Figure 7, #62) to travel within a travel zone, the travel zone extending from a first position outside the length of the coil to a second position within the length of the coil, and wherein the second region is adjacent the first position (Figure 7, #61 & #63); and measurement circuitry configured to: measure a response of the coil to a position of the conductive target (p.11 [01] teaches “using printed circuit techniques … Fig. 4a shows in principle a single coil 61 of this form … measurements are taken at points (b) through to (f) … A variable inductance device is thus produced … Moving a strip of conducting non-ferromagnetic metal 62”; p.13 [02] teaches “a sensing circuit can then be attached to the outer or inner surface of a structure, to enable the position of an externally or internally moved conducting or ferromagnetic inductance-affecting element to be sensed”); a position at which the conductive target enters the second region from the first position (Figures 5b, #62, #63).”
	Hore does not explicitly teach “detect when the response satisfies a first threshold”.
Moore teaches “detect when the response satisfies a first threshold ([0051] 
teaches “measuring the output signal … the output signal is equal to or below a first predetermined threshold value”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore in view of Moore, detecting when a response satisfies a first threshold so that a position of a target can be efficiently and accurately measured (Moore, [0066]).
The combination of Hore and Moore does not explicitly teach “A welding control 
device; and communications circuitry configured to: communicate, to a welding device, an enable signal indicating whether to enable a welding process; and communicate, to the welding device, a control signal to control the welding process”.
Dingler teaches “A welding control device (“controlling the welding machine”, 
[0011]); and communications circuitry (“External pulse generator 100”, [0060]) configured to: communicate, to a welding device (“welder 104”, [0058]), an enable signal indicating whether to enable a welding process; and communicate, to the welding device, a control signal to control the welding process ([0063] teaches “controller 116 may pass the depression value signal 132 of pedal depression signal 120 directly to pedal switch logic 130 of torch controller 126 within welder 104”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore and Moore in view of Dingler, so that a coil will have a spacing that increases along a length of the coil from a first region having a first density to a second region having a second density lower than the first density, and a conductive target will travel within a travel zone. As a result, a current output of a welding power supply can be effectively controlled (Dingler, Col. 4, Lines28-29).

	Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Hore WO 9739312” in view of “Moore US 20150234075” and “Dingler US 9820614”, in further view of “Kikuta US 20170341889”. 
As to claim 13, the combination of Hore, Moore and Dingler teaches the claimed 
limitations as discussed in Claim 10.
p.20 [04] teaches “(Fig. 19) the wound core 107 may be arranged to form the variable inductive element … Means C, M would then be provided to detect the change in resonant frequency as a measure of position”).”
The combination of Hore, Moore and Dingler does not explicitly teach “the coil is 
connected to a resonant circuit “.
Kikuta teaches “the coil is connected to a resonant circuit ([0061] teaches “the 
First resonance circuit 71d (the first coil substrate 1.1) ... The first frequency detection portion 71b detects the resonance frequency of the first resonance circuit 71d”; [0065] teaches “the second resonance circuit 72d (the second coil substrate 1.2) … The second frequency detection portion 72b detects the resonance frequency of the second resonance circuit 72d”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore, Moore and Dingler in view of Kikuta, so that a coil is connected to a resonant circuit, and wherein a response will comprise a resonant frequency of the resonant circuit. As a result, the control unit will efficiently supervise the operation of the entire apparatus (Kikuta, [0035]).

As to claim 17, the combination of Hore, Moore and Dingler teaches the claimed 
limitations as discussed in Claim 10.
Figure 7, #61, #62, #63; p.13 [02] teaches “to overlay or interweave a pair of coils 61 and 63 of opposite hand over each other to form a single (compound) assembly 74 as shown in Fig. 7. This then enables a moving conducting or ferromagnetic element 62”).” 
	The combination of Hore, Moore and Dingler does not explicitly teach “the second plane is parallel to the first plane”.
	Kikuta teaches “the second plane is parallel to the first plane (Figures 6, #L1, #7a and #L2, #7b; [0059]; [0063]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hore, Moore and Dingler in view of Kikuta, so that a coil is located in a first plane, wherein a conductive target is configured to travel in a second plane, and wherein the second plane is parallel to the first plane. As a result, the control unit will efficiently supervise the operation of the entire apparatus (Kikuta, [0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAL C MANG/Examiner, Art Unit 2863                

/TARUN SINHA/Primary Examiner, Art Unit 2863